DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 03/24/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Foreign Patent Document #AE, #AF, Other Non Patent Literature Documents #BK, #BM contain blurry texts and/or figures.  
It has been placed in the application file, but part of the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claims 1, 7, 12, 18, 25 are objected to because of the following reasons:
For claims 1, 7, the term “one network slice” is unclear. Specifically, it’s unclear if the “one network slice” is the same as “a network slice” (claim 1), ”a first network slice” (claim 7).
For claims 12, 18, even though the claims state that the network device comprising at least one processor, from the way the claim is written it’s unclear if the at least one processor actually perform the functional steps.
Examiner recommends Applicants to amend the claim language as:
“… at least one processor; and a memory coupled to the at least one processor and stored with instructions therein, the instructions, when executed by the at least one processor
and “… at least one processor; and a memory coupled to the at least one processor and stored with instructions therein, the instructions, when executed by the at least one processor
Applicants are reminded that to “cause” is different from to “perform”. Let’s look at a real life example for ease of understanding.
Kid’s crying causes someone to sing a lullaby. 
Clearly, even though we know that kid caused it, we don’t know who actually sing the lullaby.
Similarly, in the current application, we know the at least one processor caused it but we don’t know which or what hardware component of the network device actually perform the functional steps.
Thus, since the claims simply contain functional limitations that are performed by a “network device”, such functional language imposes no limits as to a particular structure for performing the claimed invention; hence the claims may cover all devices for/ways for performing the claimed functions. As thus, there is a failure to provide a clear-cut indication of claim scope because the functional language is not sufficiently precise and definite, resulting in no boundaries on the claim limitation.
For claim 25, the term “claim1” should be “claim 1”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 25-26 recite “computer-readable medium" however the specification states “The machine readable medium may be a machine readable signal medium or a machine readable storage medium. A machine readable medium may include but is not limited to an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing.” (paragraph 76)
As thus, when considering the claims in light of the specification, “computer-readable medium” can be interpreted as non-statutory subject matter. Claims that are broad enough to include nonstatutory subject matter as well as statutory subject matter are considered to be unpatentable.
Examiner recommends Applicants to amend the claim language as “A non-transitory computer readable medium…”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-8, 10, 12, 18, 25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jin, US 2019/0306761.

For claim 1. Jin teaches: A communication method implemented at a first network device, comprising:
determining, based on a communication condition of at least one terminal device served by the first network device, an amount of resources of a network slice used by the first network device, (Jin, fig 3, paragraph 140-177, “the session requested to be handed over may be an activated session of the terminal device, and may be understood as a session currently being performed in the terminal device. For example, the session of the terminal device includes a session A1, a session A2, a session A3, a session A4, and a session A5. The session A1, the session A2, and the session A3 are in an active state, and the session A4 and the session A5 are in a deactivated state. In this case, the handover request includes identifier of the session A1, identifier of the session A2, identifier of the session A3, indication information of network slice corresponding to the session A1, indication information of network slices corresponding to the session A2, and indication information of network slices corresponding to the session A3. A deactivated session does not need to be handed over to the target base station, and therefore signaling transmission can be reduced.”; state (active/deactivated) of session is communication condition; network slice implicitly indicates an amount of resource since according to paragraph 152, “Further, when the target base station supports the network slice corresponding to the session B4, if the target base station can further allocate a resource for the corresponding network slice to the session B4, the target base station determines that the session B4 is an accepted session.”)
one network slice being associated with a set of network functions; (Jin, fig 3, paragraph 140-177; slice is associated with session; session includes network functions such as transmitting, receiving; alternatively also see Jin, paragraph 405, “When the computer program instructions are loaded and 
determining, based on at least one of a movement and a service request of the at least one terminal device, a second network device which is to serve the at least one terminal device; (Jin, paragraph 114, “Handover to an access network device needs to be performed for the terminal device due to movement of a location of the terminal device, load balance, or the like.”; fig 3, paragraph 140-177, “Optionally, the source base station selects one of a plurality of base stations that have a communications interface with the source base station as the target base station. Further, the determined target base station supports network slices corresponding to all or some sessions requested to be handed over, so that a handover failure caused because the target base station does not support network slices of all the sessions requested to be handed over is avoided. A quantity of handover failures is reduced, to increase a handover success rate. Optionally, if the source base station receives a measurement report sent by the terminal device, the source base station may select the target base station based on the measurement report, and perform step 301 to send the handover request to the target base station. The measurement report includes a measurement report value of at least one of a cell and a base station. Optionally, if the measurement report includes a measurement report value of the cell, the included cell may be a cell of the source base station or a cell of another base station. If the measurement report includes a measurement report value of the base station, the included base station may be the source base station or another base station. Optionally, a quantity of cells and a quantity of base stations included in the measurement report are not limited in this embodiment of the present invention.”; select target base station based on support of network slices corresponding to sessions requested and/or measurement report; sessions requested is a service request of the at least one terminal device; measurement report reflects a terminal device movement, position)
and transmitting, to the second network device, an indication of the amount of resources. (Jin, fig 3, paragraph 140-177, “The source base station sends a handover request to the target base station… The handover request includes an identifier of a session requested to be handed over and indication information of a network slice corresponding to the session.”; network slice implicitly indicates an amount of resource since according to paragraph 152, “Further, when the target base station supports the network slice corresponding to the session B4, if the target base station can further allocate a resource for the corresponding network slice to the session B4, the target base station determines that the session B4 is an accepted session.”)

For claim 2. Jin discloses all the limitations of claim 1, and Jin further teaches: further comprising: in response to receiving, from the second network device, an acknowledgment to the indication, selecting the second network device for handover of the at least one terminal device, (Jin, fig 3, paragraph 140-177, “the source base station receives the handover request acknowledge message sent by the target base station… The source base station sends a handover command to the terminal device.”)
the acknowledgment indicating that the second network device is capable of satisfying the amount of resources. (Jin, fig 3, paragraph 140-177, “the target base station determines a handover response message based on a factor such as the indication information of the network slice corresponding to each session in the handover request, a support status of the target base station, or a resource use status. For example, for a session B4, if the information about the supported network slice of the target base station includes indication information of a network slice corresponding to the session B4, it indicates that the target base station supports the network slice corresponding to the session B4… Further, when the target base station supports the network slice corresponding to the session B4, if the target base station can further allocate a resource for the corresponding network slice to the session B4, 

For claim 5. Jin discloses all the limitations of claim 1, and Jin further teaches: wherein transmitting, to the second network device, an indication of the amount of resources comprises: transmitting a notification to the second network device, such that the second network device configures resources based on the amount of resources. (Jin, fig 3, paragraph 140-177, “The source base station sends a handover request to the target base station… The handover request includes an identifier of a session requested to be handed over and indication information of a network slice corresponding to the session.”; network slice implicitly indicates an amount of resource since according to paragraph 152, “Further, when the target base station supports the network slice corresponding to the session B4, if the target base station can further allocate a resource for the corresponding network slice to the session B4, the target base station determines that the session B4 is an accepted session.”)

For claim 7. Jin teaches: A communication method implemented at a second network device, comprising:
receiving, from a first network device, an indication of an amount of resources of a first network slice used by the first network device, (Jin, fig 3, paragraph 140-177, “The source base station sends a handover request to the target base station… The handover request includes an identifier of a session requested to be handed over and indication information of a network slice corresponding to the session.”; network slice implicitly indicates an amount of resource since according to paragraph 152, “Further, when the target base station supports the network slice corresponding to the session B4, if the 
one network slice being associated with a set of network functions; (Jin, fig 3, paragraph 140-177; slice is associated with session; session includes network functions such as transmitting, receiving; alternatively also see Jin, paragraph 405, “When the computer program instructions are loaded and executed on the computer, the procedure or functions according to the embodiments of the present invention are all or partially generated.”)
and configuring, based on the indication, resources of the first network slice used by the second network device. (Jin, fig 3, paragraph 140-177, “the target base station determines a handover response message based on a factor such as the indication information of the network slice corresponding to each session in the handover request, a support status of the target base station, or a resource use status. For example, for a session B4, if the information about the supported network slice of the target base station includes indication information of a network slice corresponding to the session B4, it indicates that the target base station supports the network slice corresponding to the session B4… Further, when the target base station supports the network slice corresponding to the session B4, if the target base station can further allocate a resource for the corresponding network slice to the session B4, the target base station determines that the session B4 is an accepted session. If the target base station cannot allocate the resource for the corresponding network slice to the session B4, the target base station determines that the session B4 is a rejected session.”)

For claim 8. Jin discloses all the limitations of claim 7, and Jin further teaches: further comprising: in response to the second network device satisfying the amount of resources, (Jin, fig 3, paragraph 140-177, “the target base station determines a handover response message based on a factor such as the indication information of the network slice corresponding to each session in the handover 
transmitting, to the first network device, an acknowledgement to the indication. (Jin, fig 3, paragraph 140-177, “the source base station receives the handover request acknowledge message sent by the target base station.”)

For claim 10. Jin discloses all the limitations of claim 7, and Jin further teaches: further comprising: in response to the second network device failing to satisfy the amount of resources, transmitting to the first network device a negative acknowledgement. (Jin, fig 3, paragraph 140-177, “the handover response message may be a handover request acknowledge message, or the handover response message is a handover failure message.”; also see fig 4, paragraph 196-212, “The target base station sends a handover failure message to the source base station… if the session requested to be handed over includes the first session, and a resource for a network slice of a target base station corresponding to each session requested to be handed over is not available, in an optional solution, the handover failure message includes the reject indication information (indicated by an IE, a flag, a cause, or the like)”)

For claim 12. Jin further teaches: A network device, wherein the network device is a first network device, comprising: at least one processor; and a memory coupled to the at least one processor and stored with instructions therein, the instructions, when executed by the at least one processor, causing the first network device to perform the method of claim 1. (Jin, fig 17, paragraph 385-390)

For claim 18. Jin further teaches: A network device, wherein the network device is a second device, comprising: at least one processor; a memory coupled to the at least one processor and stored with instructions therein, the instructions, when executed by the at least one processor, causing the second network device to perform the method of claim 7. (Jin, fig 17, paragraph 385-390)

For claim 25. Jin further teaches: A computer readable medium storing instructions thereon, the instructions, when executed by at least one processing unit of a machine, causing the machine to perform the method according to claim 1. (Jin, fig 17, paragraph 385-390)

For claim 26. Jin further teaches: A computer readable medium storing instructions thereon, the instructions, when executed by at least one processing unit of a machine, causing the machine to perform the method according to claim 7. (Jin, fig 17, paragraph 385-390)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jin, US 2019/0306761 in view Velusamy, US 9,398,508.

For claim 3
Jin doesn’t teach: determining, based on the movement of the at least one terminal device, a third network device which is to serve the at least one terminal device, and transmitting the indication to the third network device.
Velusamy from the same or similar fields of endeavor teaches: determining, based on the movement of the at least one terminal device, a third network device which is to serve the at least one terminal device, and transmitting the indication to the third network device. (Velusamy, column 2, line 55 to column 3, line 22, “In accordance with the disclosure, a UE is served by a source base station with communication service at a particular quality of service level. The UE may then move into a target base station coverage area, and the source base station may responsively transmit a handover request message to the target base station including an indication of the particular quality of service level. The quality of service level may be designated by a respective quality of service class indicator (QCI), for example. The target base station may then determine that the target base station cannot support the particular quality of service level, and may then responsively determine a second target base station that can support at least the indicated quality of service level. The target base station may then respond to the source base station with an indication of the determined second target base station. In turn, the source base station may then direct the UE to scan for coverage of the specified second target base station, and if the UE finds sufficient coverage, the source base station then initiates a new handover process to facilitate handover from the source base station to the second target base station. In one example of this process, the UE may request handover to a first handover target (e.g., a first base station and/or MME to which the UE will hand over) based on signal strength of an air interface between the first handover target and the UE. The first handover target may then determine that it does not support the UE's current quality of service level, and the handover source will responsively direct the UE to scan for a second handover target that the first handover target determines would support the UE's current quality of service level. The UE then finds the second handover target and signals to its serving system to 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Velusamy into Jin, since Jin suggests a technique for communicating handover request to handover a terminal device to a target base station, and Velusamy suggests the beneficial way of when such handover request is rejected, communicating another handover request to another target base station to increase the probability that handover will be successful, resulting in uninterrupted service for ongoing sessions (Velusamy, column 3, line 20 to column 3, line 22) in the analogous art of communication.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jin, US 2019/0306761 in view ITRI, “Context awareness enhancement for mobility”.

For claim 4. Jin discloses all the limitations of claim 1, however Jin doesn’t teach: wherein the second network device is selected from a set of network devices which are determined based on a moving direction of the at least one terminal device.
ITRI from the same or similar fields of endeavor teaches: wherein the second network device is selected from a set of network devices which are determined based on a moving direction of the at least one terminal device. (ITRI, section 2, “In high-speed mobility, context awareness may consist of operational parameters such as the mobile device current operational mode, mobility environment including location, speed, and direction, etc. As well as the loading of some candidate target eNB/gNBs, in determining the target eNB/gNB and the corresponding resource allocation… Through the use of context-aware handover optimisation, the radio link failure probability due to unsuccessful handover 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of ITRI into Jin, since Jin suggests a technique for handover, and ITRI suggests the beneficial way of select a target for such handover based on mobile device moving direction to reduce radio link failure probability due to unsuccessful handover operations, decrease unnecessary initial network resources regarding handovers, and improve the selection of the eNB/gNB (ITRI, section 2) in the analogous art of communication.

Claims 6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, US 2019/0306761 in view Li, US 2017/0079059.

For claim 6. Jin discloses all the limitations of claim 1, however Jin doesn’t teach: further comprising: in response to determining that the second network device fails to support the network slice, communicating with a network controller associated with the first network device to trigger the network controller to transmit an indication for creating the network slice to the second network device.
Li from the same or similar fields of endeavor teaches: in response to determining that the second network device fails to support the network slice, communicating with a network controller associated with the first network device to trigger the network controller to transmit an indication for creating the network slice to the second network device. (Li, fig 28, paragraph 226-229, “In the example of this Figure, there is a triggering base station (i.e. the base station that is requesting the turning-on of a slice, e.g. it may already have the respective slice in operation, and is about to hand over a UE to the 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Li into Jin, since Jin suggests a technique for handover including slice, and Li suggests the beneficial way of communicating with network control entity to setup such slice in the target base station if such slice is not supported by such target base station (Li, paragraph 226-229) to improve handover success in the analogous art of communication.

For claim 11. Jin discloses all the limitations of claim 7, however Jin doesn’t teach: further comprising: in response to the second device failing to support the first network slice, receiving, from a network controller associated with the first network device, an indication for creating the first network slice.
Li from the same or similar fields of endeavor teaches: in response to the second device failing to support the first network slice, receiving, from a network controller associated with the first network device, an indication for creating the first network slice. (Li, fig 28, paragraph 226-229, “In the example 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Li into Jin, since Jin suggests a technique for handover including slice, and Li suggests the beneficial way of communicating with network control entity to setup such slice in the target base station if such slice is not supported by such target base station (Li, paragraph 226-229) to improve handover success in the analogous art of communication.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jin, US 2019/0306761 in view ZTE, “Consideration on RAN Side Network Slicing”.

For claim 9. Jin discloses all the limitations of claim 7, however Jin doesn’t teach: further comprising: in response to the second network device failing to satisfy the amount of resources, 
ZTE from the same or similar fields of endeavor teaches: in response to the second network device failing to satisfy the amount of resources, allocating resources of a second network slice used by the second network device to the first network slice. (ZTE, section 2.2.3.2, “The public management NF can reallocate resouces among slice instances based on various conditions. For example, if slice 1 is becoming overloaded and traffic is not busy in slice 2. Then the Public management NF reallocates parts of resources from slice2 instance to slice 1 instance. After reallocating, the slice 1 and slice 2 are running separately again.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of ZTE into Jin, since Jin suggests a technique for slice management, and ZTE suggests the beneficial way of including into such technique the reallocating of resources among slices to improve efficient usage of resources while prevent interference of each slice (ZTE, section 2.2.3.4) in the analogous art of communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185.  The examiner can normally be reached on Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA HUYNH/Primary Examiner, Art Unit 2462